Citation Nr: 1503938	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for hammer toes of the right foot, to include as secondary to pes planus. 

3.  Entitlement to service connection for sinus condition/allergies. 

4.  Entitlement to service connection for sinus and tension headaches. 

5.  Entitlement to service connection for uterine fibroids.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served from July 14, 1981 to October 16, 1981 (active duty for training), February 1, 1991 to April 29, 1991 (active duty), March 16, 1997 to May 30, 1997 (active duty), September 10, 1999 to November 24, 1999 (active duty for training), and June 13, 2005 to October 4, 2009 (active duty).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2014, the Veteran testified at a Board video hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additionally, certain relevant documents, including the June 2014 hearing transcript, are contained within a Virtual VA claims file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claims of entitlement to service connection is warranted.

The Veteran contends that she is entitled to service connection for pes planus; hammer toes of the right foot, to include as secondary to pes planus; chronic sinusitis; a headache disability, to include as secondary to sinusitis; and uterine fibroids.  

Service treatment records show that between two of the Veteran's periods of service, in January 1995 and April 1995, she reported problems with pes planus.  In December 2009, X-ray images were taken of the Veteran's right foot, which revealed that there had been a "prior surgical resection of the distal ends of the proximal phalanx of the right little toe."  The Veteran's foot was otherwise unremarkable.  During a December 2009 Disability Benefits Questionnaire (DBQ), the examiner diagnosed the Veteran with pes planus, with subjective factors including right foot pain with ambulation.  The examiner also found that the condition impedes the Veteran's ability to walk long distances.  Furthermore, a VA physician has submitted a statement indicating that the Veteran has current problems with flat feet.  See November 2012 statement from Dr. J.G.  

Additionally, service treatment records show that the Veteran reported chronic cough and chronic, frequent colds in a June 1981 Report of Medical History but denied sinusitis and allergic rhinitis.  No disorder was noted on the June 1981 Report of Medical Examination.  Service treatment records show that the Veteran was treated for sinusitis and allergic rhinitis during service.  In December 2009, the Veteran underwent a DBQ regarding her claimed sinus condition.  Upon examination, the Veteran's nose was normal, with no nasal obstruction, no rhinitis, and no sinusitis.  X-ray images were normal, as well.  The examiner opined that there is no diagnosis because the condition had "resolved" and there was no finding of bacterial rhinitis.  However, post-service VA treatment records from November 2010 indicate that the Veteran suffered from sinus drainage and seasonal allergies.  Then, in February 2012, records show that the Veteran was diagnosed with sinusitis.  Finally, the November 2012 statement from Dr. J.G. indicates the Veteran has sinusitis.  

Finally, with regard to the Veteran's claim for uterine fibroids, the Veteran contends that she first experienced the symptoms stemming from the disorder during her second period of service, sometime around 1991 or 1992.  See June 2014 hearing transcript.  The Veteran's service treatment records show that in February 1991 and March 1991 she was treated for gynecological complaints and an assessment of dysfunctional uterine bleeding was noted.  Also, in February 2008, the Veteran was prescribed Prempro for menopausal symptoms, and that she had "good symptomatic relief" from its use.  The record also indicated that the Veteran had no residual problems with her fibroids post "embolization" that occurred 8 years previously.  In December 2009, the Veteran underwent a DBQ regarding her alleged fibroid condition.  The examiner noted that the diagnosis is "status post-fibroidectomy."  The Veteran's condition included a prior history of irregular bleeding and heavy bleeding.  Additional post-service VA treatment records indicate that the Veteran had "calcification" of her fibroids in April 2012.  

The Board finds that a remand for additional development of these claims is necessary.  In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is evidence of a current pes planus condition, sinusitis, and uterine fibroids.  However, there is insufficient evidence upon which to decide the claim.  Thus, the claim should be remanded so that the Veteran may be afforded a VA examination to determine the etiology of her pes planus, sinusitis, and uterine fibroids.

Additionally, the Veteran's claims of entitlement to service connection for hammer toes of the right foot and a headache disability are based on a secondary service connection theory of entitlement.  The Veteran testified that her hammer toe condition developed because of her pes planus.  Further, the December 2009 DBQ discussed the Veteran's complaints of headaches, and noted that the Veteran has headaches that occur with and in between sinus infections.  Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the Board finds that VA nexus opinions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise in order to determine whether the Veteran's pes planus and hammer toe disorder is related to service/service connected disability.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail.  The examiner is asked to address the following questions:  

[The Veteran served from July 14, 1981 to October 16, 1981, February 1, 1991 to April 29, 1991, March 16, 1997 to May 30, 1997, September 10, 1999 to November 24, 1999, and June 13, 2005 to October 4, 2009.]

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's pes planus underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service, to include on account of wearing military boots?  IF YES, is the increase in severity of the pes planus clearly and unmistakably due to the natural progress of the disorder?

(b) Is it at least as likely as not (50 percent probability or greater) that any hammer toe of the right foot is etiologically related to service?

(c) Is it at least as likely as not (50 percent probability or greater) that any hammer toe of the right foot was caused by pes planus?

(d) Is it at least as likely as not (50 percent probability or greater) that any hammer toe of the right foot was aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by pes planus?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise in order to determine whether the Veteran's sinus condition/allergies is related to service.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail.  The examiner is asked to address the following questions:  

[The Veteran served from July 14, 1981 to October 16, 1981, February 1, 1991 to April 29, 1991, March 16, 1997 to May 30, 1997, September 10, 1999 to November 24, 1999, and June 13, 2005 to October 4, 2009.]

Is it at least as likely as not (50 percent probability or greater) that any sinus condition/allergies is etiologically related to any symptomatology noted in service?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise in order to determine whether the Veteran's sinus and tension headaches are related to service/service connected disability.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail.  The examiner is asked to address the following questions:  

[The Veteran served from July 14, 1981 to October 16, 1981, February 1, 1991 to April 29, 1991, March 16, 1997 to May 30, 1997, September 10, 1999 to November 24, 1999, and June 13, 2005 to October 4, 2009.]

(a) Is it at least as likely as not (50 percent probability or greater) that any sinus and tension headaches are etiologically related to any symptomatology noted in service?

(b) Is it at least as likely as not (50 percent probability or greater) that any sinus and tension headaches were caused by a sinus condition/allergies?

(c) Is it at least as likely as not (50 percent probability or greater) that any sinus and tension headaches were aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by a sinus condition/allergies?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise in order to determine whether the Veteran's uterine fibroids are related to service.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail.  The examiner is asked to address the following questions:  

[The Veteran served from July 14, 1981 to October 16, 1981, February 1, 1991 to April 29, 1991, March 16, 1997 to May 30, 1997, September 10, 1999 to November 24, 1999, and June 13, 2005 to October 4, 2009.]

(a) Is it at least as likely as not (50 percent probability or greater) that any uterine fibroids are etiologically related to any symptomatology noted in service, including dysfunctional uterine bleeding noted in February 1991 and March 1991?

(b) Is it clear and unmistakable that the Veteran entered service with pre-existing dysfunctional uterine bleeding?  If YES, is it clear and unmistakable that the Veteran's pre-existing dysfunctional uterine bleeding WAS NOT aggravated beyond the natural progress of the disorder during service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, readjudicate the claims of service connection.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

